 1

 2
                                                                               JS-6
 3

 4

 5
                          UNITED STATES DISTRICT COURT
 6
                         CENTRAL DISTRICT OF CALIFORNIA
 7

 8
     ROY DAVIS GASH,
 9                                                Case No: 2:18-cv-10761-MWF (SKx)
                 Plaintiff
10
     v.                                           ORDER FOR DISMISSAL WITH
11                                                PREJUDICE OF ENTIRE ACTION
12
     PARC 5 DOWNEY, LLC; and DOES
     1 THROUGH 10, Inclusive                      [Fed. R. Civ. P. Rule 41(a)(1)(ii)]
13

14               Defendants
15         Based on the Joint Stipulation for Dismissal With Prejudice submitted by the
16   parties herein and for good cause shown, this Court hereby dismisses with prejudice
17   all Defendants from Plaintiffs’ Complaint and dismisses with prejudice Plaintiffs’
18   complaint in its entirety. Each of the parties herein shall bear their own respective
19   attorney fees and costs.
20
           IT IS SO ORDERED.
21

22
     Dated: May 28, 2019
23                                          By: _____________________________
24
                                                  Hon. Michael W. Fitzgerald
                                                  United States District Judge
25

26

27

28




                                 ORDER FOR DISMISSAL                                         1
